Citation Nr: 1235649	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  11-03 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, identified as degenerative joint disease, status post total knee replacement. 

2.  Entitlement to service connection for a left knee disorder, identified as degenerative joint disease. 

3.  Entitlement to service connection for a left shoulder disorder, identified as arthritis, status post hemiarthroplasty. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1957 to September 1959. 

These matters come before the Board of Veteran's Appeals (Board) on appeal from an October 2009 rating decision from the Regional Office (RO), in Phoenix, Arizona.  In that rating decision, the RO denied service connection for disorders involving the right knee, left knee, and left shoulder.  

In June 2011, the Veteran testified at a Travel Board hearing at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

In August 2011, the Board remanded the matters on appeal to the RO (via Appeals Management Center (AMC)) for additional development.  Pursuant to those remand directives, the RO/AMC sought the Veteran's assistance in obtaining any outstanding records of pertinent treatment, updated the claims folder with the Veteran's VA treatment records since February 2009, and provided the Veteran with a November 2011 VA examination in conjunction with his claims.  The Board is satisfied that there was compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's current right knee disorder, identified as degenerative joint disease, status post total knee replacement, did not manifest in service or for decades thereafter, and the preponderance of the competent evidence is against a finding that his current diagnosed disorder is related to service.

2.  The Veteran's current left knee disorder, identified as degenerative joint disease, did not manifest in service or for years thereafter, and the preponderance of the competent evidence is against a finding that his current diagnosed disorder is related to service.

3.  The Veteran's current left shoulder disorder, to include arthritis, status post hemiarthroplasty, did not manifest in service or for years thereafter, and the preponderance of the competent evidence is against a finding that his current diagnosed disorder is related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for entitlement to service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3.  The criteria for entitlement to service connection for a left shoulder disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

VA is required to notify the Veteran of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the Veteran is expected to provide.  38 C.F.R. § 3.159(b). VA must provide such notice to the Veteran prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent a letter to the Veteran in February 2009 that informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  In that letter, VA also informed the Veteran of rating criteria and effective date provisions that are pertinent to the appellant's claim regarding service connection.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the instant matter, the Board notes that the Veteran's service treatment and personnel records in this case are unavailable and presumed destroyed in a 1973 fire at the National Personnel Records Center (NPRC).  In the case where a veteran's service medical records are unavailable through no fault of his own, a heightened duty exits to assist the veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet App. 365  (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994). In this case, VA has attempted to obtain any available records, however these attempts were not successful.  The file contains a detailed memorandum dated in October 2009, which contains an itemized list of events and actions surrounding VA's attempts to locate any pertinent records.  It concludes with a formal finding that service records are unavailable.  In letters dated in April 2009 and October 2009, the RO informed the Veteran of the unsuccessful efforts to find his service records.  Further, the RO has requested that the Veteran send any pertinent records, including any additional service medical documents that he might have in his possession.  The Veteran responded and informed the RO that he no longer had any copies of his medical records because they were destroyed during a bulgary of his home in 2008.  

The Board finds that the VA has satisfied its heightened duty to assist the Veteran. In such situations, the Board also has a heightened obligation to explain its findings and conclusions, and to consider fully the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 584 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board is mindful of this obligation in its determination below. 

Given VA's heightened duty to assist the Veteran, the Board in its August 2011 remand directives instructed the RO/AMC to provide the Veteran with a VA examination in conjunction with his claims.  The Veteran was afforded a VA examination in November 2011.  The VA examiner reviewed the claims folders and recorded the Veteran's reported history and the clinical findings in the examination report, and he provided a comprehensive statement in support of his conclusions.  The Board finds that the medical opinion is adequate for adjudication purposes, and the adequacy of this medical opinion is discussed in further details below.  See Barr v. Nicholson, 21 Vet. App. 303  (2007).  The RO/AMC has substantially complied with the Board's August 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA. See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253  (1999).

In addition, certain chronic diseases, including arthritis, may be presumed to have incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113;           38 C.F.R. §§ 3.307, 3.309.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.          38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364  (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, tithe Veteran contends that he has a right knee disorder, a left knee disorder and a left shoulder disorder, that are all related to service.  The Veteran essentially claims that he has suffered from right knee, left knee, and left shoulder problems in service and that he has experienced similar problems since his period of service.

As noted above in the Duty to Assist section, the Veteran's service records are presumed destroyed from a 1973 fire-related incident and are unavailable.  The record does contain the Veteran's statement and testimony regarding his inservice injuries and subsequent treatment.  He reports that he sprained his right knee and he tore his left knee meniscus while playing flag football during service.  Reportedly, he was required to be on crutches for approximately one week following the left knee injury.  He also reports that he dislocated his left shoulder during service when he was tackled while playing football approximately a year later.  The Veteran believes that his left shoulder was dislocated after being tackled.  He reportedly reduced it himself on the field and continued to play in the football game.  He was treated with a sling for three weeks following the injury.  

The Veteran has denied receiving any subsequent post-service treatment until 2000 for his knees or post-service treatment until 2007 for his left shoulder.  Instead, he reports that he self-medicated with Motrin to alleviate pain.  See the Veteran's testimony from the June 2011 Travel Board hearing; see also the Veteran's reported history in the report of a November 2011 VA examination. 

There is no post-service treatment until four decades after the Veteran's separation from service.  These private and VA treatment records show treatment for variously diagnosed right knee, left knee, and left shoulder problems on numerous occasions.  

For example, a June 2005 private treatment report from the Orthopedic Clinic Association, P.C., noted that the Veteran was seen for a chief complaint of intermittent right knee pain.  It was noted that the Veteran had seen a private physician in the past.  The Veteran stated that activity such as hiking and walking exacerbated his symptoms.  He denied that he had any pain in his left knee.  The examiner reported that X-rays showed mild narrowing of the medial compartment of the left knee and moderate to severe narrowing of the right knee.  Lateral view of the right knee was without acute osseous changes.  Skyline view revealed that there were patellofemoral arthritic changes.  The diagnosis was degenerative joint disease of the right knee. 

A December 2005 treatment report from the Orthopedic Clinic Association, P.C., indicated that the Veteran was still having symptoms in his right knee and that medication did not help.  The impression was degenerative joint disease of the right knee.  The Veteran also reported that he had a three to four year history of left shoulder pain.  The examiner reported that X-rays of the Veteran's left shoulder showed narrowing of the glenohumeral joint with a type II acromion.  The impression was degenerative joint disease of the left glenohumeral joint.  A January 2006 entry related an impression of degenerative joint disease of the left glenohumeral joint and degenerative joint disease of the right knee. 

A May 2006 treatment entry from the Orthopedic Clinic Association, P.C., noted an impression of status post Visco supplementation treatment for degenerative joint disease of both knees.  A May 2007 entry noted that the Veteran was status post a total right knee arthroplasty a week earlier.  

An August 2008 treatment entry from the same facility indicated that the Veteran reported that he had three weeks of left knee pain.  It was noted that a magnetic resonance imaging (MRI) study as to the Veteran's left knee revealed a complex tear of the medial meniscus, as well as a tear of the lateral meniscus.  Degenerative osteoarthritis was also reported to be present.  The impression was medial and lateral meniscus tear, left knee. 

A February 2009 VA treatment entry noted that the Veteran had been diagnosed with left shoulder pain.  It was reported that the Veteran had a past medical history of a left shoulder injury.  The Veteran indicated that he had been suffering from left shoulder pain since a war injury which required that his arm be in a sling for a couple of months.  He stated that he had been unable to elevate his left arm fully since that time.  He reported that he presently had a bone spur and arthritis in the left shoulder joint.  The assessment was findings consistent with pain related to postural dysfunction.

At the June 2011 Board hearing, the Veteran testified that he had received recent treatment from Dr. Copper at the Yavapai Medical Center in Prescott, Arizona.  The Veteran stated that he and Dr. Copper had discussed his injuries from some time ago and that Dr. Copper made notations on things happening when he was in Korea.  In its August 2011 remand directives, the Board instructed the RO/AMC to seek the Veteran's assistance in obtaining the outstanding private treatment records from Dr. Cooper.  A September 2011 notice letter was sent by the RO/AMC, but the Veteran failed to respond with the requested information.  The Veteran is reminded that the duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Pursuant to the Board's August 2011 remand directives, the Veteran was afforded another VA examination in November 2011 to determine whether there was any likely connection between his current bilateral knee and left shoulder problems and his periods of service.  Specifically, the examiner was instructed to review the entire claims file and to consider the Veteran's reports of inservice injuries and continuity of symptomatology since then as well as the findings from the clinical examination.  

The report of the November 2011 VA examination shows that the VA examiner reviewed the claims folder and recorded the Veteran's reported medical history.  Based on the findings from the clinical examination, including an x-ray report, the VA examiner provided the following diagnoses: right knee degenerative joint disease, status post total knee replacement; left knee degenerative joint disease; and left shoulder arthritis, status post hemiarthroplasty.  

With regard to the Veteran's knees, the November 2011 VA examiner opined that the currently diagnosed right and left knee disorders were less likely than not incurred in or caused by the Veteran's claimed in service injury.  The examiner stated the following in support of his medical opinion:

"The reported injuries occurred more than 40 years before the [V]eteran presented with knee complaints which turned out to be a torn meniscus in one knee and [degenerative joint disease] in the other.  Any service injury, as described, if it were to result in arthritis or meniscus tear would have become severely symptomatic within 3-5 years.  The one remaining knee which has not had a joint replacement done shows only mild to moderate arthritis.  This is incompatible with the expected findings that should be there from a post-traumatic arthritis [greater than] 40 years earlier.  Likewise, the knee that had arthritis resulting in a total knee replacement would have become nonfunctional for ambulation 30 or more years earlier, if due to the results of claimed trauma." 


With regard to the Veteran's left shoulder diagnosed disorder, the November 2011 VA examiner opined that the current diagnosed left shoulder disorder was less likely than not incurred in or caused by the Veteran's claimed in service injury.  The examiner stated the following in support of his medical opinion:
	
"The Veteran had a reported injury almost 50 years before he presented with severe arthritis of his shoulder.  The nature of the injury is not clear as it was unwitnessed.  It is unlikely that he dislocated his shoulder and then was able to reduce it himself.  However, even if he did, any post-traumatic arthritis that might have resulted would have become severely symptomatic resulting in loss of motion and of function, in less than 10 years.  Reporting to an orthopedist with shoulder complaints almost 50 years later would have more than likely be the result of non-traumatic degenerative process."  

In this case, the Veteran seeks entitlement to service connection for his current diagnosed disorders involving his right knee, left knee and left shoulder.  However, the Board finds that not one of the currently diagnosed disorders was incurred in service or within the first year thereafter.  In addition, the Board finds that the preponderance of the evidence is against the finding that the Veteran's current diagnosed disorders are otherwise related to his period of service.

While the Veteran's service treatment records are unavailable, the Veteran has provided lay statement and testimony indicating that he injured his knees and left shoulder while playing football during his period of service.  However, the Veteran has not asserted that he was diagnosed with chronic disorder involving his right knee, left knee or left shoulder during his period of service, despite his reported injuries.  Moreover, the Veteran has not asserted, and the medical evidence of record does not show, that he sought any treatment immediately following his separation from service for his bilateral knee disorder or left shoulder disorder, or until four decades later.  Indeed, the Veteran reported that he did not seek any post-service treatment for his left and right knees until 2001 or treatment for his left shoulder until 2007.  Presumptive service connection is clearly not in order.   See 38 C.F.R. § §3.303, 3.307, 3.309. 
With regard to the decades-long evidentiary gap in this case between active service and the earliest manifestations of claimed disorders, the Board finds this gap in time significant, and, as noted above, it weighs against the existence of a link between current back disorder and his time in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim). 

In addition, the record lacks any medical evidence that links the Veteran's current right knee, left knee and left shoulder disorders to his military service.   Indeed, the November 2011 VA examiner provided medical opinions that heavily weigh against the Veteran's claims that his currently diagnosed disorders are related to service.  The VA examiner opined that it was less likely than not that the Veteran's current diagnosed disorders involving his knees and left shoulder are caused by or related to his period of service, to include his reported inservice injuries.  Instead, the VA examiner found that these diagnosed disorders were likely related to natural degenerative process as they occurred over time.  The VA examiner noted that the nature and onset of the Veteran's arthritis in his knees and left shoulder were incompatible with the expected findings that should be there from a post-traumatic arthritis that resulted from inservice injuries that he described.  There is no medical opinion to the contrary. 

The Veteran's assertions and statements are the only evidence relating his bilateral knee and left shoulder disorders to his period of service.  The Board has considered these statements.  

Lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); 38 C.F.R. §§ 3.303(a), 3.307(b). The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336. 

While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303  (2007); Buchanan v. Nicolson, 451 F.3d 1331  (Fed. Cir. 2006).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Here, the Veteran is not competent to render a diagnosis or to opine as to the etiology of a disorder.  The Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence regarding matters that go beyond lay observation, such as diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (under certain circumstances, lay person is competent to identify a simple medical condition).

While the Veteran is not competent to provide a medical opinion indicating that his current problems are related to service, the Veteran is competent to report his experience and symptoms since service.  The Board accepts the Veteran's accounts that he injured his knees and left shoulder while playing football during his period of service.  The Board also acknowledges the competence of the Veteran's statements that he has had symptoms involving his knees and left shoulder since his period of service.   These are competent recitations of facts as he recalls them, they are not competent medical opinions linking the current problems to an inservice occurrence.  Such an opinion is not found in the Veteran's statements or in the medical records on file.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

As noted above, the Board finds that the is competent to state that he has experienced symptoms since his military service.  Nevertheless, this history is not supported by any credible evidence and is of limited probative value.  Even in being mindful of the benefit-of-the-doubt rule regarding his inservice injuries and treatment, the Board cannot ignore the fact that the Veteran did not seek treatment for right and left knees or left shoulder problems until four decades following his separation from service.  See Cuevas v. Principi, 3 Vet. App. 542, 584 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Thus, the Veteran's allegations that he has had chronic symptoms of bilateral knee and left shoulder disorders since service are not supported by the contemporaneous evidence of record.  The Board finds that the lack of medical evidence showing any treatment or mention of the condition for more than 40 years since service makes any assertions that the symptoms were serious less credible.

In short, the Veteran is competent to report what he has experienced in service and since then, but he cannot provide a medical nexus opinion tying current diagnoses to service.   Here, the highly probative VA medical opinion is against his claims.  There is no medical opinion favorable to the claims.  Also weighing heavily against the Veteran's claims are the absence of any record of post-service treatment for the reported conditions until four decades later.  

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current right knee, left knee and left shoulder disorder had their onset in service or are otherwise related to his period of service.  The evidence in this case is not so evenly balanced to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claims, and they must be denied.



ORDER

Entitlement to service connection for a right knee disorder is denied. 

Entitlement to service connection for a left knee disorder is denied. 

Entitlement to service connection for a left shoulder disorder is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


